PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/561,736
Filing Date: 5 Dec 2014
Appellant(s): Chapman et al.



__________________
Ryan W. Cagle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-3, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney (US 20070122526).
Claim(s) 1, 7, 10, 11, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleef (US 20080317911).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleef.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleef as evidenced by Tsuji (US 5496573).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim(s) 1-3, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constant Comments: Cindi Bigelow (https://www.northwestern.edu/magazine/winter2008/alumninews/close-ups/bigelow.html).


NEW GROUNDS OF REJECTION
Claims 1-3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constant Comments: Cindi Bigelow (https://www.northwestern.edu/magazine/winter2008/alumninews/close-ups/bigelow.html) (Constant Comment hereinafter) in view of US20050255768 (Iwasaki hereinafter), as evidenced by US 20140274940 (Mishra hereinafter) and by Determination of the Nicotine Content of Various Edible Nightshades (Solanaceae) and Their Products and Estimation of the Associated Dietary Nicotine Intake (Siegmund hereinafter).
Regarding claims 1-3, 10 and 11, Constant Comment tea by R.C. Bigelow is a pouched product comprising a water-permeable tea bag containing defining a cavity; a composition (“a strong concoction of black tea, orange rind and sweet spices”) contained within the cavity comprising one or more releasable components (the black tea) that are released from the composition under mouth conditions and are capable of movement through the water permeable fabric pouch; and a release modifying agent, specifically a botanical (orange rind and sweet spices) adapted to react with at least one of the one or more releasable components in the composition and thereby modify the release thereof from the pouch. 
With respect to the limitation, "wherein the release modifying agent is adapted to react with a component selected from...”, this limitation is met because orange rind is a botanical and the instant specification discloses botanicals to be release modifying agents. 
Regardless, as evidenced by Mishra, citrus peels are a known source of commercially available pectin ([0023]) and pectin “can act like an “ion exchange resin,” and hold nicotine in close proximity by electrostatic attraction that is characteristic of ionized salts…which can 
 Constant Comment does not expressly teach that the tea bag is a fabric pouch.
Iwasaki teaches a teabag made from a nonwoven fabric. It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the tea bag of Constant Comment out of a fabric, as taught by Iwasaki, because a fabric provides excellence in transparency, shows decreased powder leakage and excellent bag formability ([0010]). 



(2) Response to Argument
	Appellant Argument A:
As noted above, the examiner argues that the orange rind is the release modifying agent because “the instant specification discloses botanicals to be release modifying agents.” The examiner, however, fails to point to anything in the reference disclosing that the orange rind reacts with the black tea. The examiner also fails to point to anything in the reference disclosing that the orange rind modifies the release of the black tea from the tea bag. Claim 1 recites much more than the mere presence of two classes of materials. Rather, claim 1 recites a 
The examiner has pointed to absolutely nothing in the cited reference disclosing that orange rind (or any component of the tea bags) is adapted to react with a component selected from the group consisting of acetaldehyde, benzo[a]pyrene, crotonaldehyde, formaldehyde, nicotine, nicotine-derived nitrosamine ketone (NNK), N-nitrosonornicotine (NNN), derivatives thereof, decomposition products thereof, precursors thereof, and combinations thereof.
	Examiner Response A:
	As evidenced by US 20140274940, citrus peels are a known source of commercially available pectin ([0023]) and pectin “can act like an “ion exchange resin,” and hold nicotine in close proximity by electrostatic attraction that is characteristic of ionized salts…which can prolong the release of nicotine when such tobaccos are chewed or otherwise exposed to saliva in the mouth,” ([0022]).    Orange rinds are a well know citrus peel. The specification merely cites compounds as being “adapted to react” and does not teach any modification of the compounds in order to be “adapted.” Thus orange rinds, an example botanical listed in the instant specification is “adapted to react” with a release modifying agent, specifically nicotine.
	Appellant Argument B:
Claim 3 recites that the fabric of the water-permeable fabric pouch of claim 1 comprises
natural fibers. The examiner has pointed to nothing in Constant Comments: Cindi Bigelow
disclosing anything in relation to the fibers from which its tea bags are made. Claim 10 recites
that the water-permeable fabric pouch of claim 1 comprises a filter media. The examiner has
pointed to nothing in Constant Comments: Cindi Bigelow disclosing that its tea bag is formed

composition contained within the cavity of the water-permeable fabric pouch. 
Examiner Response B:
First, the Examiner notes that this is a new argument that has not been stated in prior arguments.
Second, this limitation is addressed by Iwasaki, who teaches a tea bag formed from a nonwoven fabric that provides excellence in transparency, shows decreased powder leakage and excellent bag formability ([0010]). 
Appellant Argument C:
Sweeney merely discloses a pouch for flavor release. The examiner points to nothing in Sweeney disclosing that its pouches include a component that is intended to be released as well as a component that is adapted to react with at least one of the one or more releasable components in the composition and thereby modify the release thereof from the water-permeable fabric pouch. Sweeney discloses that its pouches include one or more flavors, and the examiner has pointed to nothing in Sweeney disclosing that any one of its flavors will react with and modify the release of any one of its other flavors.
The examiner has pointed to absolutely nothing in Sweeney disclosing that mint or any of its other possible flavors is adapted to react with a component selected from the group consisting of acetaldehyde, benzo[a]pyrene, crotonaldehyde, formaldehyde, nicotine, nicotine-derived nitrosamine ketone (NNK), N-nitrosonornicotine (NNN), derivatives thereof, decomposition products thereof, precursors thereof, and combinations thereof.

Examiner Response C:
First, the claims are not directed to the release modifying agent adapted to react with another release modifying agent, and so the claims are not directed to mint reacting with another flavor. Secondly, while Sweeney may not explicitly state that any specific component should not be released from the pouch, that does not mean that a specific component is not being released from the pouch. Lastly, Sweeney teaches a botanical, specifically mint, contained within the composition inside the cavity of the smokeless tobacco product. The instant specification explicitly states that mint is a botanical that is a release modifying agent. Therefore, since mint, present in the pouch of Sweeney, is the same compound that Appellant discloses to be a release modifying agent adapted to react with at least one of the one or more releasable components in the tobacco composition, and bind with the component so as to prevent the release of at least a portion of the bound component from the water-permeable fabric pouch, the mint in the tobacco pouch of Sweeney is expected inherently to meet the claim limitation of a release modifying agent.  
Appellant Argument D:
Schleef includes no disclosure whatsoever about modifying release of any component
from its pouches, and Schleef does not disclose that any possible component in its pouches is
adapted to react with any other component. These facts are undisputed by the examiner. The
examiner only argues that Schleef discloses a pouch containing a composition and that spearmint or wintergreen may be included. Every other element of present claim 1 is argued by the examiner to be inherent because of the possibility of Schleef’s pouches including spearmint or wintergreen. The “extrinsic” evidence pointed to by the examiner to address all of the descriptive matter missing from Schleef is not extrinsic at all. Rather, the examiner relies upon
Appellant’s own disclosure as “evidence” of inherency. This is problematic for at least the
following two reasons. First, the Examiner doesn’t even argue the alleged inherent ability of spearmint or wintergreen to function as a release modifying agent within the scope of present claim 1 is known from the prior art. The examiner only relies upon Appellant’s own specification. Second, the inherency argument made by the examiner must fail because it does not show that a person of ordinary skill in the art would have recognized that spearmint and
wintergreen would react with another component in the pouches of Schleef, modify the release
thereof, and specifically be effective to react with a component selected from the group
consisting of acetaldehyde, benzo[a]pyrene, crotonaldehyde, formaldehyde, nicotine, nicotine-
derived nitrosamine ketone (NNK), N-nitrosonornicotine (NNN), derivatives thereof,
decomposition products thereof, precursors thereof, and combinations thereof.
Examiner Response D:
General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Appellant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Lastly, the Examiner does not argue that spearmint or wintergreen are known by the prior art to be a “release modifying agents” nor that that a person of ordinary skill in the art would have recognized that spearmint and wintergreen would react with another component in the pouches of Schleef.  As the behavior of spearmint and wintergreen are inherent properties of the composition. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Appellant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430. 
	Instead the Examiner is arguing the Appellants claims encompass known products of the prior art and merely recite a previously undisclosed property of a component of the product with no change to the prior art’s product.


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/YANA B KRINKER/             Examiner, Art Unit 1747                                                                                                                                                                                           
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/William Krynski/
Director Designee, TC 1700

Conferees:
/Michael H. Wilson/             Supervisory Patent Examiner, Art Unit 1747                                                                                                                                                                                           
/RICHARD D CRISPINO/             Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.